t c memo united_states tax_court lisa a nkonoki petitioner v commissioner of internal revenue respondent docket no filed date r disallowed deductions p claimed on schedule c of her federal_income_tax return for gifts and travel moving and storage passenger_automobile cellular telephone and other expenses to sanction p for her violation of the court's order to provide r by a specified date with documents to substantiate expenses relating to her deductions the court did not allow p to introduce those documents at trial held p's testimony alone did not meet the substantiation requirements of sec_274 applicable to her gifts and travel automobile and cellular telephone expenses held further in regard to the remaining deductions in issue p's testimony was adequate to substantiate only her moving and storage expenses held further p is liable for the sec_6662 accuracy- related penalty r asserts only if her underpayment is attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 because p's failure to introduce documents to substantiate her disputed expenses was due to the court's sanction it did not establish negligence lisa a nkonoki pro_se marissa j savit and rebekah a myers for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and an accuracy-related_penalty for that year of dollar_figure on brief respondent concedes that petitioner is entitled to a child_care_credit of dollar_figure that reduces the deficiency to dollar_figure and the penalty to dollar_figure we must decide whether petitioner has adequately substantiated expenses relating to deductions she claimed on schedule c profit or loss from business which respondent disallowed and is liable for the reduced penalty that respondent now asserts unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact when petitioner timely filed her petition in this case she resided in connecticut during she conducted business under the name live your dreams life coaching and family advocacy for most of the year petitioner did not maintain a fixed office instead she worked out of her car and hotel rooms the deductions in issue petitioner's federal_income_tax return included a single schedule c among the expenses petitioner reported on that schedule were dollar_figure of car and truck expenses travel_expenses of dollar_figure and dollar_figure of other expenses a supporting schedule details the other expenses as follows item moving and storage telephone bank fees and charges postage shipping and fax printing and photography dues and subscriptions gifts marketing total amount dollar_figure big_number big_number big_number big_number big_number big_number the car and truck expenses petitioner reported on her schedule c relate to her mercedes automobile and various rental cars and the telephone expenses relate to cellular telephones the dollar_figure deficiency that respondent determined in petitioner's federal tax is the difference between petitioner's total corrected tax_liability of dollar_figure and the dollar_figure total_tax shown on her return the deficiency results principally from respondent's disallowance of the deductions petitioner claimed on her schedule c for travel car and truck and other expenses petitioner's failure to cooperate in the preparation of her case petitioner did not submit a pretrial memorandum and repeatedly failed to provide respondent with requested documents to substantiate expenses relating to the deductions in issue consequently upon respondent's motion we ordered petitioner to provide those documents on or before date she failed to do so providing respondent with none of the requested documentation until date--less than days before the scheduled trial date of september petitioner failed to appear when her case was called from the calendar on date or when it was recalled on date two days later when recalled the case was set for trial pincite a m on date the following day again petitioner failed to appear at the scheduled time when she remained absent upon the recall of her case an hour later we resolved to grant respondent's motion to dismiss for failure to properly prosecute when petitioner finally appeared two hours after the scheduled time for trial we vacated the order granting respondent's motion and proceeded to try the case at the conclusion of trial we ordered the parties to file opening briefs by date the court received respondent's opening brief on date having received no opening brief from petitioner on date we ordered her to file an opening brief by date she failed to meet that deadline and consequently was precluded from filing an opening brief to sanction petitioner for her violation of the court's order that she provide to respondent's counsel by date documents to substantiate the expenses relating to deductions that respondent had disallowed we did not allow petitioner to introduce those documents into evidence petitioner's testimony because of the sanction we imposed on petitioner the only evidence she offered at trial to substantiate the disputed expenses was her own testimony she described the moving and storage expenses she deducted on schedule c of her neither petitioner nor respondent filed an answering brief return as fees paid for storage units where she kept additional computers client files and records and other_property related to her business she needed to rent storage space for those items she said because she did not maintain a fixed office for most of the year petitioner characterized the bank fees and charges as all the fees whatever the bank would charge including overdraft charges when a couple of clients wrote checks that were not covered by sufficient funds she insisted that all of the fees related to a business account and not a personal account petitioner claimed that the postage shipping and fax expenses related to her use of a ups store as in effect an auxiliary office where she used a computer had documents printed and received packages she described the printing and photography expense as printing again printing out documents she suggested that at least some of the printing related to advertising and marketing campaigns the only example petitioner gave of an amount included in her deduction for dues and subscriptions was an associate membership in the american bar association petitioner admitted that she was not an attorney and did not explain how associate membership in a trade_association for attorneys served her life coaching and family advocacy business she provided no further information about the dues and subscriptions included in the amount she deducted petitioner identified two categories of expenses included in the dollar_figure she deducted as marketing costs clothing or the things to make appearances and fees paid for internet and web site restructuring petitioner admitted that she lacked contemporaneous_records to substantiate her travel_expenses and did not have with her at trial any log books documenting her use of automobiles for business purposes she claimed to have provided a log book to the accountant who prepared her return but had not received it back from the accountant i introduction opinion at the outset we note that petitioner has given us ample grounds to dismiss her case under rule b in regard to the substantiation issue or enter a default judgment against her under rule a rule a allows us to enter a default judgment against a party who fails to plead or otherwise proceed as required by the rules rule b allows us to dismiss a taxpayer's case and enter a decision against her for sufficient cause including a failure to properly prosecute or comply with the rules or with any order of the court in 84_tc_693 aff'd without published opinion 789_f2d_917 4th cir we concluded that the taxpayers' failure_to_file a brief as required by rule constituted both a default that justified an adverse judgment under rule a and a failure to properly prosecute that justified dismissal of the taxpayers' case under rule b in regard to all issues on which they had the burden_of_proof although petitioner's conduct in this case justifies the exercise of our authority under rule we decline to enter a default judgment or dismiss her case nonetheless because of her failure to comply with rule e by filing an opening brief with proposed findings_of_fact or an answering brief stating any objections to respondent's proposed findings we will accept respondent's proposed findings_of_fact to the extent they are not contradicted by the record ii substantiation a burden_of_proof in general the taxpayer bears the burden_of_proof see rule a sec_7491 may shift the burden_of_proof to the commissioner as to factual matters however sec_7491 applies only if among other things the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner's requests for witnesses information documents meetings and interviews see sec_7491 and b a taxpayer seeking to shift the burden_of_proof under sec_7491 has the burden of showing that she has satisfied the sec_7491 preconditions e g allnutt v commissioner tcmemo_2004_239 wl at petitioner has failed to establish her compliance with the record maintenance requirement that is a prerequisite to shifting the burden_of_proof to the commissioner and failed to cooperate with the commissioner's requests for documents even after we ordered her to do so accordingly petitioner bears the burden_of_proof b petitioner's entitlement to the claimed deductions in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business when called upon by the commissioner however a taxpayer must substantiate her expenses see eg park v commissioner tcmemo_2012_279 at see also sec_6001 sec_1_6001-1 income_tax regs expenses subject_to sec_274 sec_274 imposes heightened substantiation requirements for the deduction of specified expenses among the items to which sec_274 applies are traveling expenses expenses related to a passenger_automobile or a cellular telephone and gifts sec_274 280f d a those expenses are not deductible unless the taxpayer substantiates the amount of the expense the circumstances in which it was incurred and the business_purpose it served see sec_274 the required substantiation must be made by adequate_records or by sufficient evidence corroborating the taxpayer's own statement id to meet the adequate_records test a taxpayer must maintain an account book diary log statement of expense trip sheets or similar record that together with other documentary_evidence establishes the required elements of the expenditure sec_1_274-5t temporary income_tax regs fed reg date because the adequate_records test requires documentary_evidence and the alternative sufficient evidence test requires other corroborative evidence in addition to the taxpayer's statement id subpara i fed reg a taxpayer's testimony alone does not meet either test and thus is not sufficient to substantiate the deductibility of an expense to which sec_274 applies because of the sanction we imposed on petitioner for her violation of our order regarding the provision of documents to respondent's counsel petitioner offered only her oral testimony to substantiate the expenses in issue as a matter of law her testimony alone cannot substantiate the travel_expenses car and truck expenses telephone expenses and gifts for which petitioner claimed deductions on her schedule c because those expenses are subject_to the substantiation requirements of sec_274 other expenses because of the rather unusual manner in which petitioner conducted her business and her resulting need to rent storage space for business-related property we find reasonable the dollar_figure petitioner claimed as a deduction for moving and storage expenses and accept her explanation of the relationship of the claimed expenses to her business thus her testimony adequately substantiated that deduction by contrast petitioner's testimony in regard to the other expenses not covered by sec_274 lacked the specificity required to substantiate the deductions claimed in each case petitioner offered only a vague general description of the amount she deducted her testimony thus did not establish that she incurred expenses in the amounts claimed or how those expenses related to her business in the case of expenses not covered by sec_274 this court may estimate the amounts of allowable deductions when there is evidence that the taxpayer incurred deductible expenditures 39_f2d_540 2d cir to do so however we must have some basis on which to make an estimate 85_tc_731 petitioner testified only in very general terms regarding the bank fees and charges postage shipping and fax expenses printing and photography expenses dues and subscriptions and marketing expenses for which she claimed deductions cf kolbeck v commissioner tcmemo_2005_253 wl at thus her testimony did not provide sufficient detail to permit us to estimate her expenses in those categories id iii accuracy-related_penalty sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 generally defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 section c provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was a reasonable_cause for the underpayment and the taxpayer acted in good_faith the commissioner bears the burden of production with respect to penalties see sec_7491 to meet that burden he must produce evidence regarding the appropriateness of imposing the penalty 116_tc_438 once the commissioner carries his burden of production however the taxpayer bears the burden of proving that she is entitled to relief under sec_6664 see id pincite a substantial_understatement the deficiency respondent determined for petitioner's taxable_year far exceeds of the total corrected tax_liability shown on the notice_of_deficiency even after adjustment for the child_care_credit respondent allowed that of the correct_tax liability in turn is greater than dollar_figure although our allowance of petitioner's claimed deduction for moving and storage expenses will reduce her understatement it appears likely that her understatement will still be substantial we leave that determination however to the parties in their rule_155_computations b negligence sec_1_6662-3 income_tax regs provides that negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see also marcello v commissioner 380_f2d_499 5th cir negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances aff'g in part remanding in part 43_tc_168 and tcmemo_1964_299 a failure to keep adequate books_and_records or to substantiate items properly also constitutes negligence sec_1_6662-3 income_tax regs respondent argues that petitioner's failure to substantiate any of the expenses relating to deductions he disallowed establishes her negligence we disagree respondent observes that petitioner failed to produce to the court a single admissible document petitioner's failure in that regard however resulted from the sanction we imposed for her violation of our order to provide documents having failed to file a brief petitioner has made no argument that she had substantial_authority for claiming the disallowed deductions or that she had reasonable_cause for claiming them and acted in good_faith in doing so to respondent's counsel by the specified due_date thus petitioner's failure to introduce documentary_evidence to substantiate expenses relating to her claimed deductions does not establish that she lacked adequate substantiation when she filed her federal_income_tax return for because we did not allow petitioner to introduce documentary_evidence we cannot assess the adequacy of any documentation she may have provided to her return preparer petitioner admitted that she lacked some documents that might have been required to meet the substantiation requirements of sec_274 while petitioner's admissions indicate that she might not have been able to substantiate her disputed expenses with the documents she had available at trial we are reluctant to uphold a penalty on the basis of speculation about the state of the record had we allowed petitioner to introduce those documents on the basis of the record before us respondent has not convinced us that imposition of a negligence_penalty is appropriate therefore we conclude that respondent has failed to meet the burden of petitioner's lack of a log book for example would not have prevented her from meeting the substantiation requirements of sec_274 while a log book is a requirement of the adequate_records test the alternative sufficient evidence test does not prescribe the form of evidence that can corroborate the taxpayer's statements sec_1_274-5t temporary income_tax regs fed reg date production imposed on him by sec_7491 see higbee v commissioner t c pincite iv conclusion for the reasons explained above we conclude that petitioner was entitled to deduct the dollar_figure of moving and storage expenses she reported on schedule c of her return but was not entitled to the other deductions respondent disallowed and is liable for the accuracy-related_penalty only if her underpayment_of_tax for is attributable to a substantial_understatement_of_income_tax within the meaning of sec_6662 decision will be entered under rule
